DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Objections
Claim 27 is objected to because of the following informalities:  the claim recites “the distal portion” rather than “the distal portion of the tube” which would provide clarity as there are multiple elements of the medical device that have distal ends.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the the first distance is less than the second distance” which constitutes new matter because the original disclosure (parent application of this continuation application) does not disclose this function.  Paragraph [0068] of the instant specification states “As described above, for the configuration shown, the web of slits also tends to rotate (twist) around the tube's longitudinal axis during compression. Although not wishing to by bound by any particular theory, it appears that this rotation is caused by a small deformation in the regions 352, which results in the next distal-most web connecting element 350 being further offset from each preceding web connecting element 350, as illustrated by arrow 356 in FIG. 5D.”  This supports the first distance being greater than the second distance as recited in claim 36 but not the first distance being less than the second distance as recited in claim 37.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-28 and 30-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakos et al. (US 2010/0010299), of record.

[Claim 21] Bakos discloses a medical device (endoscopic transluminal articulable steerable overtube) comprising: 
a tube (steerable overtube, Fig. 18 #452) including a wall with a plurality of slits (Fig. 18 #462) oriented generally transverse to a longitudinal axis of the tube, the tube including a proximal portion and a distal portion [par. 0089, Fig. 18]; 
a plurality of tension elements (plurality of pull cables, Fig. 18 #460a-d) coupled to the tube (implicitly coupled to the steerable overtube to apply tension to the steerable overtube in a manner similar to that described in another embodiment, specifically a crimp, lock or knot feature to prevent the pull cables from being pulled through the distal end of the steerable overtube) [par. 0080] and actuatable to alter the tube between a bendable state and a rigid state (the actuation handle may apply tension to any one or any combination of the pull cables, holding the cables under tension would create a rigid state while releasing the cables from tension would create a bendable state), wherein a first tension element (pull cable, Fig. 18 #460a) of the plurality of tension elements is coupled to an opposite side of the tube from a second tension element (pull cable, Fig. 18 #460c) of the plurality of tension elements [par. 0089, Fig. 18]; and 
a plurality of routing members (plurality of embedded lumens, Figs. 18 #458a-d), the routing members configured to receive and route the plurality of tension elements along the tube while permitting the tube to flex and compress (the steerable overtube is flexible and may be made of compressible materials) [pars. 0083, 0089, Fig. 18], 
wherein a first tension force applied to the first tension element and the second tension element compresses the tube (tension is capable of being applied to the pull cables including equal tension which would represent a “first tension force”).
Bakos does not indicate that applying the first tension results in shortening a length of the tube and creating the rigid state.  However, this is an intended use and/or functional limitation that arises from a helical slit pattern described by the dependent claims and specification of the instant application.  Bakos discloses an embodiment of a steerable overtube (Fig. 16 #400) comprising an interrupted spiral cut pattern of slits (Fig. 16 #402) [par. 0087] matching the pattern disclosed by the applicant.  The pattern of slits may be defined by pitch, depth of interruption, and distance between interruptions.  Each of these variables may be varied to achieve a desired bending radius, flexibility and torquability [par. 0087].
Bakos discloses the substitution of one type of steerable overtube slit/aperture pattern for another type of steerable overtube slit/aperture pattern in the various embodiments disclosed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a steerable overtube comprising an interrupted spiral cut pattern of slits (embodiment shown in Fig. 16) in place of the steerable overtube having slits and apertures in the embodiment of Figure lumens) for routing a plurality of tension members (pull cables) meeting the structural requirements outlined in the applicant’s specification for achieving the function/intended use of shortening a length of the tube and crating rigid state upon applying first tension force.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

[Claim 22] Bakos renders obvious a tube comprising an interrupted spiral cut pattern of slits with four pull cables at uniformly spaced angular positions of 90 degrees in the radial direction; thus, applying equal force to each flexing wire would straighten the tube along the longitudinal axis of the tube yielding the stiffened state of the tube.

[Claim 23]  Bakos does not explicitly discloses that opposing surfaces of each slit contact each other when the tube is in the rigid state.  However, because the device rendered obvious by Bakos includes all the limitations of claim 21, and the applicant does not describe particular material and/or structural characteristics that enable the surface to contact each other in the stiffened state (applicant’s specification paragraph [0053]), the device is considered to be capable of achieving the function provided enough compressive force is provided to achieve the rigid state.

[Claim 24]  Bakos discloses the opposing surfaces are spaced apart from each other when the tube is in a relaxed state in which each of the plurality of tension elements is free of tension (slits formed by a laser are defined by opposing surfaces separated by a gap so absent tension the slit surfaces would remain separated) [par. 0087].

[Claim 25]  Bakos discloses a sheath (coil pipe) through which at least one of the tension elements (pull cables) extends [pars. 0047-0048].

[Claim 26] Bakos discloses the sheath is a coil tube (pipe) [pars. 0047-0048].  Paragraph [0086] of the applicant’s specification indicates a coil tube is a substantially incompressible sheath.

[Claim 27] Bakos discloses a distal end of the sheath is secured to the distal portion of the tube proximally of the plurality of routing members (as shown in Figs. 1-2, the distal end of the coil pipe, #210, extends to the distal portion of the tube, #46, proximally of the pull wires, #136, which extend to the distal end of the device).

[Claim 28] Bakos discloses the sheath includes a coil tube (coil pipe).

[Claim 30] Bakos discloses a second plurality of tension elements coupled to the tube and actuatable to alter the tube between the bendable state and the rigid state, wherein a first tension element (pull cable, Fig. 18 #460b) of the second plurality of tension elements is coupled to an opposite side of the tube from a second tension element (pull cable, Fig. 18 #460d) of the second plurality of tension elements, and wherein a second tension force applied to the first tension element of the second plurality of tension elements and the second tension element of the second plurality of tension elements compresses the tube to create the rigid state (tension is capable of being applied to the pull cables including equal tension which would represent a “second tension force”). 

[Claim 31] Equal tension forces applied to the first and second plurality of tension elements simultaneously creates the rigid state (the Office contends that the distal segment of the tube is flexible/elastic and will compress and stiffen when equal forces are applied to the pulling wires).

[Claim 32] Bakos renders obvious a laser cut tube, having a spiral pattern with regions of tube in between slits of the pattern, that is capable of being compressed via force transmission elements.  Because this structure matches the structure disclosed by the applicant, the Office holds the tube is configured to rotate about the longitudinal axis of the tube during deformation of the regions of the tube disposed between the plurality of slits.

[Claim 33] Bakos discloses different patterns of slits provide different mechanical properties and that the pitch and cut angle of spiral slit patterns may be modified as desired [par. 0087].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to include spiral patterns with different pitches at the proximal and distal portions of the tube to achieved desired “bending” which would result in different rotations of portions of the tube.  In one configuration, depending on the combination of pull cables actuated, this would produce more rotation in the distal portion than the proximal portion of the tube.

[Claim 34] Bakos discloses a plurality of web connecting elements (interruptions in the cut pattern of slits) disposed between the regions of the tube [par. 0087].

[Claims 35-37] Bakos discloses a laser cut tube, having an interrupted spiral pattern with regions of tube in between slits of the pattern, that is capable of being compressed via tension elements.  The pattern may be varied in in pitch, depth of interruption, and distance between interruptions to provide 

[Claim 38] Bakos discloses an a tube comprising a plurality of slits (slit pattern, Fig. 16) formed by laser cutting certain patterns, including spiral patterns having regions between slits similar to applicant’s pattern in order to provide certain desired bending/shape upon application of tension [par. 0087].  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the tube to have first and second lengths with right-hand and left-hand helical paths, respectively, in order to control the direction of bending of the lengths in order to navigate within the body.


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakos et al. (US 2010/0010299) as applied to claim 25 above, in view of Goldfarb et al. (US 2007/0249896), of record.

[Claim 29] Bakos discloses the sheath includes a coil tube but does not disclose a laser cut hypotube.
Goldfarb discloses an analogous endoscopic device wherein a variety of sheaths in the form of polyimide sheath, a continuous coil, a hypotube, a laser-cut hypotube, a cable tube or a tube made from nylon resin may be employed [par. 0138].
.


Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakos et al. (US 2010/0010299) in view of Ramamurthy et al. (US 2009/0137952).

[Claim 39] Bakos discloses a medical system (endoscopic transluminal articulable steerable overtube and endoscope) comprising: 
a tube (steerable overtube, Fig. 18 #452) including a wall with a plurality of slits (Fig. 18 #462) oriented generally transverse to a longitudinal axis of the tube [par. 0089, Fig. 18]; 
a plurality of tension elements (plurality of pull cables, Fig. 18 #460a-d) coupled to the tube (implicitly coupled to the steerable overtube to apply tension to the steerable overtube in a manner similar to that described in another embodiment, specifically a crimp, lock or knot feature to prevent the pull cables from being pulled through the distal end of the steerable overtube) [par. 0080] and actuatable to alter the tube between a bendable state and a rigid state (the actuation handle may apply tension to any one or any combination of the pull cables, holding the cables under tension would create a rigid state while releasing the cables from tension would create a bendable state), wherein a first tension element (pull cable, Fig. 18 #460a) of the plurality of tension elements is coupled to an opposite side of the tube from a second tension element (pull cable, Fig. 18 #460c
a plurality of routing members (plurality of embedded lumens, Figs. 18 #458a-d), the routing members configured to receive and route the plurality of tension elements along the tube while permitting the tube to flex and compress (the steerable overtube is flexible and may be made of compressible materials) [pars. 0083, 0089, Fig. 18], 
wherein a first tension force applied to the first tension element and the second tension element compresses the tube (tension is capable of being applied to the pull cables including equal tension which would represent a “first tension force”).
Bakos does not indicate that applying the first tension results in shortening a length of the tube and creating the rigid state.  However, this is an intended use and/or functional limitation that arises from a helical slit pattern described by the dependent claims and specification of the instant application.  Bakos discloses an embodiment of a steerable overtube (Fig. 16 #400) comprising an interrupted spiral cut pattern of slits (Fig. 16 #402) [par. 0087] matching the pattern disclosed by the applicant.  The pattern of slits may be defined by pitch, depth of interruption, and distance between interruptions.  Each of these variables may be varied to achieve a desired bending radius, flexibility and torquability [par. 0087].
Bakos discloses the substitution of one type of steerable overtube slit/aperture pattern for another type of steerable overtube slit/aperture pattern in the various embodiments disclosed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a steerable overtube comprising an interrupted spiral cut pattern of slits (embodiment shown in Fig. 16) in place of the steerable overtube having slits and apertures in the embodiment of Figure 18.  The result would be a steerable overtube having an interrupted spiral cut pattern of slits and a plurality of routing members (lumens) for routing a plurality of tension members (pull cables) meeting the structural requirements outlined in the applicant’s specification for achieving the function/intended use of shortening a length of the tube and crating rigid state upon applying first tension force.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed 
Bakos discloses actuating the tension elements with an actuation handle at a proximal end [par. 0089] but is silent regarding a plurality of drive motors, a sensor configured to generate position and orientation information related to the distal end of the tube, and control system configured to drive the motors based on the sensor information.
Ramamurthy discloses an analogous flexible elongate surgical instrument or catheter 210 comprising one or more control elements or pull wires operatively coupled to at least one servo motor of the instrument driver 2220 (e.g. as generally illustrated in FIGS. 12 and 13) such that the instrument 210 moves in response to actuation of the at least one servo motor. The optical fiber sensor 215 supplies localization data indicative of a spatial position of at least a portion of the instrument 210, and the controller 340 or other system control element controls actuation of the at least one servo motor in order to control movement of the instrument 210 based at least in part upon a comparison of an actual position the instrument 210 derived from the localization data to a projected position of the instrument derived from, for example, a kinematic model of the instrument 210 [pars. 0121, 0180].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the steerable overtube system taught by Bakos to include a plurality of drive motors to apply tension forces to the plurality of tension elements (pull wires), an optical fiber sensor configured to supply localization data related to spatial position of the overtube, and a controller configured to receive the information from the sensor to control the motors, as taught by Ramamurthy, in order to improve the positioning accuracy of the overtube within a human body.


Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakos et al. (US 2010/0010299) in view of Gaber (US 2004/0059257).

[Claim 40] Bakos discloses a medical device (endoscopic transluminal articulable steerable overtube) comprising: 
a tube (steerable overtube, Fig. 18 #452) including a wall with a plurality of slits (Fig. 18 #462) [par. 0089, Fig. 18]; 
a plurality of tension elements (plurality of pull cables, Fig. 18 #460a-d) coupled to the tube (implicitly coupled to the steerable overtube to apply tension to the steerable overtube in a manner similar to that described in another embodiment, specifically a crimp, lock or knot feature to prevent the pull cables from being pulled through the distal end of the steerable overtube) [par. 0080] and actuatable to alter the tube between a bendable state and a rigid state (the actuation handle may apply tension to any one or any combination of the pull cables, holding the cables under tension would create a rigid state while releasing the cables from tension would create a bendable state), wherein a first tension element (pull cable, Fig. 18 #460a) of the plurality of tension elements is coupled to an opposite side of the tube from a second tension element (pull cable, Fig. 18 #460c) of the plurality of tension elements [par. 0089, Fig. 18]; and 
a plurality of routing members (plurality of embedded lumens, Figs. 18 #458a-d), the routing members configured to receive and route the plurality of tension elements along the tube while permitting the tube to flex and compress (the steerable overtube is flexible and may be made of compressible materials
wherein a first tension force applied to the first tension element and the second tension element compresses the tube (tension is capable of being applied to the pull cables including equal tension which would represent a “first tension force”).
Bakos does not indicate that applying the first tension results in shortening a length of the tube and creating the rigid state.  However, this is an intended use and/or functional limitation that arises from a helical slit pattern described by the dependent claims and specification of the instant application.  Bakos discloses an embodiment of a steerable overtube (Fig. 16 #400) comprising an interrupted spiral cut pattern of slits (Fig. 16 #402) [par. 0087] matching the pattern disclosed by the applicant.  The pattern of slits may be defined by pitch, depth of interruption, and distance between interruptions.  Each of these variables may be varied to achieve a desired bending radius, flexibility and torquability [par. 0087].
Bakos discloses the substitution of one type of steerable overtube slit/aperture pattern for another type of steerable overtube slit/aperture pattern in the various embodiments disclosed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a steerable overtube comprising an interrupted spiral cut pattern of slits (embodiment shown in Fig. 16) in place of the steerable overtube having slits and apertures in the embodiment of Figure 18.  The result would be a steerable overtube having an interrupted spiral cut pattern of slits and a plurality of routing members (lumens) for routing a plurality of tension members (pull cables) meeting the structural requirements outlined in the applicant’s specification for achieving the function/intended use of shortening a length of the tube and crating rigid state upon applying first tension force.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Bakos discloses the plurality of slits but does not disclose the slits extending partially through the wall.
#12) made of a flexible material and having a plurality of radial slits (#14), wherein the slits do not pass through the thickness of a wall (#17) of the tube but rather are formed as grooves or partial bellows in the outer side of the tube.   In this manner, the tube may be used to deliver fluids therethrough and still bend and buckle [pars. 0029-0031].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to cut the slits on the outside of the tube taught by Bakos such that the slits do not pass through the thickness of the wall of the tube in order to retain the ability to deliver fluids through the tube while still allowing for bending and/or buckling, as taught by Gaber.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,813,629. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are slightly broader than the claims of the patent in terms of the routing members.  However, the claims of patent read on the structure presented in the claims of the application.  The structure is capable of performing each of the functions claimed.


Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,055,960. 



Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,813,629 in view of Ramamurthy et al. (US 2009/0137952).   
The claim of the instant application are slightly broader than the claim of the patent in terms of the routing members.  The patent does not teach a plurality of drive motors, a sensor configured to generate position and orientation information related to the distal end of the tube, and control system configured to drive the motors based on the sensor information.
Ramamurthy discloses an analogous flexible elongate surgical instrument or catheter 210 comprising one or more control elements or pull wires operatively coupled to at least one servo motor of the instrument driver 2220 (e.g. as generally illustrated in FIGS. 12 and 13) such that the instrument 210 moves in response to actuation of the at least one servo motor. The optical fiber sensor 215 supplies localization data indicative of a spatial position of at least a portion of the instrument 210, and the controller 340 or other system control element controls actuation of the at least one servo motor in order to control movement of the instrument 210 based at least in part upon a comparison of an actual position the instrument 210 derived from the localization data to a projected position of the instrument derived from, for example, a kinematic model of the instrument 210 [pars. 0121, 0180].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tube taught by the patent to include a plurality of drive motors to apply tension forces to the plurality of tension elements (pull wires), an optical fiber sensor configured to supply localization data .


Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,813,629 in view of Gaber (US 2004/0059257).
The claim of the instant application are slightly broader than the claim of the patent in terms of the routing members.  The patent does not teach the slits extending partially through the wall.
Gaber discloses an analogous deflectable guiding apparatus comprising a generally hollow tube (#12) made of a flexible material and having a plurality of radial slits (#14), wherein the slits do not pass through the thickness of a wall (#17) of the tube but rather are formed as grooves or partial bellows in the outer side of the tube.   In this manner, the tube may be used to deliver fluids therethrough and still bend and buckle [pars. 0029-0031].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to cut the slits on the outside of the tube taught by the patent such that the slits do not pass through the thickness of the wall of the tube in order to retain the ability to deliver fluids through the tube while still allowing for bending and/or buckling, as taught by Gaber.


Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,055,960 in view of Gaber (US 2004/0059257).
The claim of the instant application are slightly broader than the claim of the patent in terms of the routing members.  The patent does not teach the slits extending partially through the wall.
#12) made of a flexible material and having a plurality of radial slits (#14), wherein the slits do not pass through the thickness of a wall (#17) of the tube but rather are formed as grooves or partial bellows in the outer side of the tube.   In this manner, the tube may be used to deliver fluids therethrough and still bend and buckle [pars. 0029-0031].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to cut the slits on the outside of the tube taught by the patent such that the slits do not pass through the thickness of the wall of the tube in order to retain the ability to deliver fluids through the tube while still allowing for bending and/or buckling, as taught by Gaber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        04 November 2021